DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
  This Office Action is a follow up to a conversation applicant’s representative, Mr. Len Taylor on February 17, 2022 to correct an error made in the previous Office Action.
 The Notice of Allowability mail on Feb 1, 2022 was responsive to Applicant’s amendment filed on 12/16/2021 in which claims 1, 2, 5, 6, 8, 13, 17, 18, 20 and 25 have been amended.
      Claims 1-25 are pending for examination.

Allowable Subject Matter
    Claims 1-25 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “monitoring a programmable area in each of a plurality of open blocks in which a plurality of data having different attributes to be programmed by one 
          Regarding claims 2-12, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 13, the prior art does not teach or suggest the claimed invention having “the plurality of data having different attributes to be programmed by one write request; and a controller suitable for generating a first free block by performing a first erase operation on a part of the plurality of erase target blocks when a size of the programmable area is changed, based on the number of prospective closed blocks among the plurality of open blocks each prospective closed block having a size of a programmable area less than a threshold value before a next write request from a host, wherein the prospective closed block includes the programmable area to which data can be programmed and a programmed area in which any one of the plurality of data is completely programmed”, in combination of other limitations thereof as recited in the claim.
 

	Regarding independent claim 25, the prior art does not teach or suggest the claimed invention having “a plurality of data having different attributes to be programmed by one write request are stored; and a controller coupled to the memory device, suitable for: checking an empty space of each memory block; determining two or more target blocks among the plurality of memory blocks, each target block having an empty space less than a threshold; pre-generating free blocks based on the number of the determined target blocks before a next write request from a host; and allocating one of the free blocks to the determined target for a program operation according to the next write request, wherein the target blocks include the programmable area to which data can be programmed and a programmed area in which any one of the plurality of data is completely programmed”, in combination of other limitations thereof as recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827